40 F.3d 1250
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Roger SCHLAFLY, Plaintiff-Appellant,v.NATIONAL INSTITUTE OF STANDARDS AND TECHNOLOGY and theUnited States, Defendants-Appellees.
No. 94-1238.
United States Court of Appeals, Federal Circuit.
Oct. 20, 1994.

On Appeal from the United States District Court for the Northern District of California, in Case No(s).  C 93-20450.
N.D.Cal.
AFFIRMED.
Judgment
PER CURIAM.


1
NEWMAN, PLAGER, and RADER, Circuit Judges.


2
AFFIRMED.  See Fed.Cir.R. 36.